Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 LITHIA MOTORS ANNOUNCES EARNINGS PER SHARE FROM CONTINUING OPERATIONS OF 53 CENTS; UP 4% FROM THE PRIOR YEAR MEDFORD, OREGON, October 25 th , 2007 (4:05 p.m. EDT)  Lithia Motors, Inc. (NYSE: LAD) today announced that third quarter 2007 sales increased 3% to $859.7 million as compared to $834.4 million in the same period last year. New vehicle sales increased 1.4%, used vehicle sales increased 2.4%, finance/insurance sales increased 0.2%, and parts/service sales increased 14.7% . Third quarter 2007 income from continuing operations was $11.3 million as compared to $10.7 million in the third quarter of 2006. Diluted earnings per share from continuing operations were $0 . 53 as compared to $0 . 51 in the third quarter of 2006. Sid DeBoer, Lithias Chairman and CEO, commented, In spite of the current headwinds we face in todays retail environment, Lithia has been successful in adapting to these conditions while still pursuing our new business initiatives. We continue to redesign operations to not only weather the current economic situation, but prevail in the sector as an innovator. Third quarter sales were steadied by strong parts and service sales and revenues from acquisitions made in the past 12 months. Third quarter total same-store sales declined 5.6% . We believe that we are still seeing a challenging retail environment for automotive sales in our markets that will continue for the rest of this year and well into 2008. This is related to the ripple effects from the struggling housing market, high gas prices and consumer debt pressures. In response to these challenges, we are successfully reducing employee headcount in the stores. Our advertising expenses are down by almost 12% on a same-store basis. Our vehicle inventory levels are being carefully managed, and we have held our new and used vehicle margins steady, concluded Sid DeBoer. For the nine month period ending September 30, 2007, total sales increased 7.6% to $2.5 billion as compared to $2.3 billion in the same period last year. New vehicle sales increased 6.4%, used vehicle sales increased 6.6%, finance/insurance sales increased 5.5%, and parts/service sales increased 18%. For the first nine months, Lithias net income from continuing operations was $29.2 million as compared to $33.6 million in 2006. Diluted earnings per share from continuing operations were $1.38 as compared to $1.58 in the first nine months of 2006. Jeff DeBoer, Senior Vice President and CFO added, We have provided fourth quarter EPS guidance and have narrowed the range on our full year 2007 guidance as shown below. For the full year and first quarter of 2008, we have projected the guidance which is also shown below. These projections call for a continuation of difficult economic conditions through 2008, but we expect that our efficiency initiatives and our Assured Selling Program will successfully grow our EPS. Our guidance is based on income from continuing operations and assumes a steady pace of acquisitions, dispositions, and fifteen to twenty cents of development costs associated with L2," concluded Jeff DeBoer. Earnings per Share From Continuing Operations: Guidance Guidance Guidance Guidance Q4 2007 FY 2007 Q1 2008 FY 2008 $ 0.26 - $0.31 $ 1.65 - $1.70 $ 0.25 - $0.30 $ 1.75 - $1.95 Conference Call Information Lithia Motors will be providing more detailed information on the results for the third quarter 2007 in its conference call scheduled for today at 2 p.m. PDT and 5 p.m. EDT. The call can be accessed live by calling 973-582-2717; Conference ID #: 9348443. To listen LIVE on our website or for REPLAY: Log-on to www.Lithia.com  Go to Investor Relations  and click on the
